 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10
11   ELISA PEREZ,                                          )   Case No.: 1:18-cv-1264 - JLT
                                                           )
12                    Plaintiff,                           )   ORDER GRANTING THE COMMISSIONER’S
                                                           )   MOTION FOR A SECOND EXTENSION OF TIME
13           v.                                            )   (Doc. 21)
                                                           )
                             1
14   ANDREW M. SAUL ,                                      )
     Commissioner of Social Security,                      )
15                                                         )
                      Defendant.                           )
16                                                         )
17           On July 18, 2019, the Commissioner filed a motion for an additional extension of seven days to
18   file a response to Plaintiff’s opening brief. (Doc. 21) Tina Naiker, counsel for the Commissioner,
19   reports that she was unable to meet the filing deadline due to chronic illness and the medical emergency
20   of a family member. (Id. at 1-2) Ms. Naiker reports Plaintiff “does not oppose the requested relief.”
21   (Id. at 2, see also Doc. 21-1 at 2, ¶ 4) Thus, the Court ORDERS:
22           1.       The motion for an extension of time (Doc. 21) is GRANTED; and
23           2.       The Commissioner SHALL respond to the opening brief no later than August 12, 2019.
24
25   IT IS SO ORDERED.
26
         Dated:      August 7, 2019                                   /s/ Jennifer L. Thurston
27                                                             UNITED STATES MAGISTRATE JUDGE

28
             1
             This action was originally brought against Nancy A. Berryhill in her capacity as then-Acting Commissioner.
     Andrew M. Saul, the newly appointed Commissioner, has been automatically substituted. See Fed. R. Civ. P. 25(d).
